
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 621
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Ms. Chu (for herself,
			 Ms. Loretta Sanchez of California,
			 Ms. Richardson,
			 Mr. Conyers,
			 Mr. Faleomavaega,
			 Ms. Speier,
			 Ms. Lee of California,
			 Ms. Hirono,
			 Mr. Van Hollen,
			 Ms. Bass of California,
			 Mr. Scott of Virginia,
			 Mr. Grijalva,
			 Ms. Hahn, Mr. Al Green of Texas,
			 Mr. Honda,
			 Mr. Connolly of Virginia,
			 Ms. Roybal-Allard,
			 Mrs. Davis of California,
			 Ms. Bordallo,
			 Mr. Filner,
			 Mr. Berman,
			 Mr. Smith of Washington,
			 Mr. Sablan,
			 Ms. Hanabusa,
			 Ms. Matsui,
			 Mr. Clarke of Michigan,
			 Mr. Becerra,
			 Mr. Sherman,
			 Ms. Zoe Lofgren of California,
			 Mr. Stark,
			 Ms. McCollum,
			 Mr. Schiff,
			 Ms. Linda T. Sánchez of California,
			 Mrs. Napolitano,
			 Ms. Schakowsky,
			 Mrs. Maloney,
			 Mr. Crowley,
			 Mr. McNerney, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the significance of
		  Asian/Pacific American Heritage Month in May as an important time to celebrate
		  the significant contributions of Asian Americans and Pacific Islanders to the
		  Nation’s history.
	
	
		Whereas the United States joins together each May to pay
			 tribute to the contributions of generations of Asian Americans and Pacific
			 Islanders who have enriched the Nation’s history;
		Whereas the history of Asian Americans and Pacific
			 Islanders in the United States is inextricably tied to the story of the
			 Nation;
		Whereas the Asian American and Pacific Islander community
			 is an inherently diverse population, comprised of over 45 distinct ethnicities
			 and over 100 language dialects;
		Whereas the United States Census Bureau found that the
			 Asian American population grew faster than any other racial or ethnic group
			 over the last decade, surging nearly 46 percent between 2000 and 2010, a growth
			 rate 4 times faster than the total United States population;
		Whereas the 2010 Census estimated that there are now
			 17,300,000 United States residents who identify as Asian, and 1,200,000 United
			 States residents who identify themselves as Native Hawaiian and Other Pacific
			 Islander, making up nearly 6 percent of the total United States
			 population;
		Whereas the month of May was selected for Asian/Pacific
			 American Heritage Month due to the following two historical events, first, May
			 7, 1843, when the first Japanese immigrants arrived in the United States, and
			 second, May 10, 1869, when, with substantial contributions from Chinese
			 immigrants, the first transcontinental railroad was completed;
		Whereas the year 2012 marks several important historic
			 milestones for the Asian American and Pacific Islander community, including 20
			 years since the formal establishment of Asian/Pacific American Heritage Month,
			 30 years since the unpunished murder of Vincent Chin, 70 years since the
			 signing of Executive Order 9066 which authorized the Japanese American
			 internment, 100 years since the planting of the first cherry blossoms from
			 Japan, 130 years since the passage of the Chinese Exclusion Act of 1882, and
			 150 years since the Pacific Railroad Act of 1862 that promoted the construction
			 of the transcontinental railroad;
		Whereas section 102 of title 36, United States Code,
			 officially designates May as Asian/Pacific American Heritage Month, and
			 requests the President to issue each year a proclamation calling on the people
			 of the United States to observe this month with appropriate programs,
			 ceremonies, and activities;
		Whereas the Congressional Asian Pacific American Caucus, a
			 bicameral caucus of Members of Congress advocating on behalf of Asian Americans
			 and Pacific Islanders, is composed of a record high 41 Members this year,
			 including Senate President Pro Tempore Daniel K. Inouye of Hawaii, the highest
			 ranking Asian American in United States history;
		Whereas today, Asian Americans and Pacific Islanders are
			 serving in State legislatures across the Nation, in States as diverse as
			 Alaska, Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Maryland, New
			 Jersey, New York, Ohio, Pennsylvania, Texas, Virginia, Utah, and
			 Washington;
		Whereas the number of Asian American and Pacific Islander
			 Article III judges has doubled over the past 3 years, reflecting a commitment
			 to diversity in the Federal judiciary that has resulted in the confirmations of
			 high caliber Asian American and Pacific Islander judicial nominees;
		Whereas there still remains much to be done to ensure that
			 Asian Americans and Pacific Islanders have access to resources, a voice in the
			 United States Government, and continue to advance in the Nation’s political
			 landscape; and
		Whereas celebrating Asian/Pacific American Heritage Month
			 provides the people of the United States with an opportunity to recognize the
			 achievements, contributions, history, and address the challenges faced by Asian
			 Americans and Pacific Islanders: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the significance of
			 Asian/Pacific American Heritage Month as an important time to celebrate the
			 significant contributions of Asian Americans and Pacific Islanders to the
			 Nation’s history; and
			(2)recognizes that
			 Asian American and Pacific Islander communities enhance the rich diversity of
			 the United States and strengthen the Nation.
			
